Title: To George Washington from Hill, Lamar & Hill, 28 March 1760
From: Hill, Lamar, & Hill
To: Washington, George



Sir
Madeira 28th March 1760

Agreeable to an order we received from Messrs Cary & Co. inclosed you have a Bill of Loading for a pipe of wine which although very dear we hope will prove Satisfactory after Standing a Summer to Show its quality in which as well as the Color we have endeavored Carefully to please you. The demand for new wines having been pretty brisk & the expectation of a Wt India Convoy touching here make the Portuguese stand out for Such extravagant prices as the English Factory have hither to been obliged to pay.
At bottom you will observe the Cost for which we shall value on Messrs Cary & Co.

We are with much respect to you & Mrs Washington Sir Your most ready & obliged Friends

Hill Lamar & Hill




No. GWA1




a pipe of wine
£26.10.



10 ⅌ for the Virga gauge
2.13.




£29. 3/
Stg



